In re Disciplinary Counsel; — Other; Applying for Findings and Recommendations (Formal Charges) Office of Disciplinary Counsel, No. 03-DB-052.
ORDER
Considering the Motion to Remand and Consolidate filed by the Office of Disciplinary Counsel,
IT IS ORDERED that this matter be remanded to the disciplinary board for consolidation with the proceedings numbered 05-DB-055. After appropriate consideration of the consolidated matters, the board is directed to issue a single recom*1129mendation of discipline to this court encompassing all disciplinary matters involving respondent.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana